I agree with the majority that none of the defendants was entitled to summary judgment on limitations grounds. The discovery rule announced in Oliver v. Kaiser Community HealthFound. (1983), 5 Ohio St.3d 111, applies to this case.
Defendant DeVera also argues that his evidentiary materials demonstrated his due care and eliminated any genuine issue of material fact about his alleged negligence. If so, he was entitled to judgment as a matter of law.
Plaintiff asserts negligence by defendant DeVera (a) in misinterpreting the original x-rays, and (b) in advising him about the need for further consultation and care. To support his motion for summary judgment, defendant DeVera submitted affidavits from himself and another qualified physician. They said the care he provided plaintiff satisfied the standards for comparable physicians in these circumstances. They expressly denied any negligence in the care he gave plaintiff. Plaintiff provided no rebuttal affidavit from a qualified expert that said defendant DeVera was negligent.
A defendant physician is entitled to summary judgment if his evidentiary materials demonstrate due care and the plaintiff fails to respond with contrary evidentiary materials. When negligence must be shown by expert testimony, unrebutted expert affidavits that the defendant exercised due care eliminate any genuine issues of material fact. In that situation, summary judgment for the defendant physician is proper. See Whiteleather
v. Yosowitz (1983), 10 Ohio App.3d 272; Morton v. Loveland
(Sept. 29, 1983), Cuyahoga App. No. 46359, unreported.
In this case, I believe that the claimed negligence in misinterpreting the described x-ray could only be established by expert testimony. Cf. Broderick v. Gibbs (1973),1 Mass. App. 822, 296 N.E.2d 708; Kalar v. MacCollum (1972), 17 Ariz. App. 176,496 P.2d 602; Carrigan v. Roman Catholic Bishop (N.H. 1962), 178 A.2d 502; Rudick v. Prineville Memorial Hospital
(C.A. 9, 1963), 319 F.2d 764. Therefore, plaintiff's failure to rebut defendant DeVera's affidavits justified a summary judgment on that negligence theory. Evidence demonstrating due care by defendant DeVera (an emergency room physician) would not show due care by defendant Von Baeyer (a radiologist). No evidentiary material denied negligence by anyone other than defendant DeVera.
However, expert testimony was not essential to show negligence in advising a patient with an injured wrist about the need for further care. The collective evidentiary materials provided by defendant DeVera and plaintiff present a genuine issue of material fact on that negligence theory. Therefore, summary judgment was not appropriate for defendant DeVera or any of the other defendants. *Page 62